fDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 05/07/2021.

Response to Arguments

Applicant's arguments filed on 05/07/2021 with respect to claim(s) 1 and the similarly amended independent claims have been considered and are not persuasive. Upon further consideration, the cited prior art reference(s) Valliappan et al. (U.S. Pub. 20160095039) in view of Laliberte (U.S. Pub. 20190182734) does address the new amended limitations set forth within independent claim(s) 1. Therefore, new rejections have been formulated to address the limitations as set forth in independent claim 1 and the similarly amended independent claims rendering the applicant's remarks/arguments and amendments filed on 05/07/2021 moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2, 4-6, 9-13, 15-17 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valliappan et al. (U.S. Pub. 20160095039) in view of Laliberte (U.S. Pub. 20190182734). 

Regarding claim 1 Valliappan disclose a method comprising: detecting arrival or scheduling of latency-sensitive traffic at a user equipment (UE) (para. 58, access point 110 may detect latency-sensitive traffic associated with the monitored signaling and puncture transmission in response to the detected latency-sensitive traffic); and
performing, at the UE, transmission or reception associated with the latency-sensitive traffic during a time period in which the measurement gap has been configured for the UE (para. 50, a given active period 304/inactive period 306 pair may constitute a transmission (TX) cycle (T.sub.DTX) 308. During this time, various network listening functions and associated measurements may be performed by the access point 110 and/or the access terminal 120, such as medium utilization measurements, medium utilization assessment sensing, and so on).
prioritizing the latency-sensitive traffic (para. 76, as another example, the IP layer header 804 may indicate for a given flow the use of an IP-layer latency-sensitive traffic protocol such as a real-time priority Type of Service (ToS), etc. As another example, the MAC layer header 806 may indicate for a given flow the use of a MAC-layer latency-sensitive traffic protocol such as a voice- or video -priority Quality of Service (QoS)), over the measurement gap (para. 79, as shown in more detail in FIG. 9, corresponding thresholds for each characteristic may be established, the illustrated minimum and maximum packet inter-arrival time thresholds [T.sub.T.sub.--.sub.MIN, T.sub.T.sub.--.sub.Max].)
 Valliappan does not specifically disclose before a start of a measurement gap that has been configured for the UE to perform measurement of received signal strength. However Laliberte teaches, (para. 135, The quality of the new extended home network connection is optionally evaluated at 2110/2112 for sufficiency (by the client 2008 and/or controller 2010, e.g. in comparison with available mobile network quality), such as by automatically evaluating the latency, packet loss, jitter and bandwidth of the available local connection).
Valliappan and Laliberte are analogous because they pertain to the field of wireless communication and, more specifically, to transmission signal parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Laliberte in the system of Valliappan so the system can monitor and evaluate the signal during transmission at any time while receiving any traffic. The motivation for doing so 
Regarding claim 2 Valliappan disclose wherein the detecting comprises identifying the latency-sensitive traffic based on one or more of: a Radio Network Temporary Identifier (RNTI); occurrence of multiple Physical Downlink Control Channel (PDCCH) monitoring occasions in a slot; a compact Downlink Control Information (DCI); one or more other indication(s) via physical layer signaling (para. 66, Control information such as a Physical Control Format Indicator Channel (PCFICH) may also be sent in symbol period 0 of the subframe, as well as a Physical Downlink Control Channel ( PDCCH)).
Regarding claim 4 Valliappan disclose further comprising: performing the measurement only during a remainder of the measurement gap after the transmission or reception of the latency-sensitive traffic is completed (para. 50, A given active period 304/inactive period 306 pair may constitute a transmission (TX) cycle (T.sub.DTX) 308. During this time, various network listening functions and associated measurements may be performed by the access point 110 and/or the access terminal 120, such as medium utilization measurements, medium utilization assessment sensing, and so on). (As an example, the access point 110 may measure a signaling energy associated with the monitored signaling and puncture transmission in response to the measured signaling energy being above a backoff threshold (e.g., CCA-ED threshold) associated with the competing RAT system 202; see para. 58).
 claim 5 Valliappan disclose wherein the measurement gap comprises a measuring time, and wherein the method further comprises: shortening the measuring time (para. 101, To protect latency sensitive applications in scenarios where specific detection of such applications is not feasible or not practical, a tighter DTX cycle (i.e., shorter active/inactive period durations) may be employed).
 Regarding claim 6 Valliappan disclose wherein the measurement gap comprises a switching time associated with communication resource switching, and wherein the method further comprises: configuring communication resources to avoid the communication resource switching (para. 101, To protect latency sensitive applications in scenarios where specific detection of such applications is not feasible or not practical, a tighter DTX cycle (i.e., shorter active/inactive period durations) may be employed). Given the different scenarios that use shorter active/inactive period durations, the time could be different to protect the sensitive applications or to prioritize the communications).
Regarding claim 9 Valliappan disclose wherein performing transmission or reception comprises any one or more of: uplink transmission of the latency-sensitive traffic from the UE during the time period; downlink reception of the latency-sensitive traffic by the UE during the time period (para. 101, a Physical Downlink Control Channel ( PDCCH) and Physical Hybrid-ARQ Indicator Channel (PHICH), which may be sent in symbol periods 0 to M-1 of the subframe).
Regarding claim 10 Valliappan disclose further comprising: transmitting any one or more of the following during the time period: periodic, aperiodic, and/or semi-persistent Channel State Information (CSI) reports; Sounding Reference Signals  (para. 8, a communication method is disclosed. The method may include, for example, cycling operation of a first Radio Access Technology (RAT) between active periods and inactive periods of transmission).
Claim 11 recites a computer–program product corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Claim 12 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 13, 15-17 and 20-21 the limitations of claims 13, 15-17 and 20-21, respectively, are rejected in the same manner as analyzed above with respect to claims 2, 4-6, and 9-10, respectively.
Regarding claim 22 Valliappan disclose wherein performing transmission or reception comprises performing the transmission or reception of the latency-sensitive traffic during the time period instead of performing the measurement (para. 50, during this time, various network listening functions and associated measurements may be performed by the access point 110 and/or the access terminal 120, such as medium utilization measurements, medium utilization assessment sensing).  
Regarding claim 23 Valliappan disclose wherein performing transmission or reception comprises performing the transmission or reception of the latency-sensitive traffic during the time period instead of performing communication resource switching associated with the measurement gap (para. 50, during this .  
Regarding claim 24 Valliappan disclose wherein the prioritizing further comprises delaying communication resource switching associated with the measurement gap until completion of the transmission or reception (para. 50, 58, as another example, the access point 110 may detect latency-sensitive traffic associated with the monitored signaling and puncture transmission in response to the detected latency-sensitive traffic).

Claim(s) 3, 8, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valliappan et al. (U.S. Pub. 20160095039) in view of Laliberte (U.S. Pub. 20190182734) further in view of Ma et al. (U.S. Pub. 20160219088).
Regarding claim 3 Valliappan and Laliberte does not specifically disclose wherein the detecting comprises identifying the latency-sensitive traffic based on a logical channel number. However Ma teaches, (para. 120, Packet scheduling may be on a logical-channel basis. One-to-one mapping between EPS bearers and logical channels may be utilized. The priority indication information may be sent and/or sub -logical channels. Different sub -logical channels may carry traffic to be prioritized differently).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ma in the system of Valliappan and Laliberte to be able to classify the data received, e.g. for hierarchical purposes. The motivation for doing so would have been to support features such as priority indication of different types or categories of data traffic.
Regarding claim 8 the limitations of claim 8 are rejected in the same manner as analyzed above with respect to claim 3.
Regarding claims 14 and 19 the limitations of claims 14 and 19, respectively, are rejected in the same manner as analyzed above with respect to claims 3 and 8, respectively.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valliappan et al. (U.S. Pub. 20160095039) in view of Laliberte (U.S. Pub. 20190182734) further in view of Kokkula et al. (U.S. Pub. 20170111233).
Regarding claim 7 Valliappan and Laliberte does not specifically disclose wherein the detecting comprises physical layer-based detection. However Kokkula teaches,  (para. 42, a use case can include the detection of a network traffic pattern for a specific kind of Internet protocol, which can be used to determine (or infer) the content types of the data packets (…), or specific packet-rate specific metrics (e.g. packet inter-.
Valliappan, Laliberte and Kokkula are analogous because they pertain to the field of wireless communication and, more specifically, to transmission signal parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kokkula in the system of Valliappan and Laliberte to be able to identify several parameters related of the specific traffic transmitted. The motivation for doing so would have been to use relevant metrics to the transmission of different types of data.
Regarding claim 18 the limitations of claim 18 are rejected in the same manner as analyzed above with respect to claim 7.
 
Claim(s) 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Valliappan et al. (U.S. Pub. 20160095039) in view of Laliberte (U.S. Pub. 20190182734) further in view of Sebire et al. (U.S. Pub. 20170295511).
Regarding claim 25 Valliappan and Laliberte does not specifically disclose further comprising: sending, by the UE, a Scheduling Request (SR) before the start of the measurement gap and receiving, by the UE, an uplink grant during the time period, wherein the transmission or reception of the latency-sensitive traffic comprises uplink transmission of the latency-sensitive traffic during the time period. However Sebire teaches, (para. 18, If the physical uplink control channel is configured for a scheduling request, the process proceeds to block 206 and the UE undertakes procedures for generating and sending the scheduling request--determining whether the state is Measurement GAP).  
Valliappan, Laliberte and Sebire are analogous because they pertain to the field of wireless communication and, more specifically, to transmission signal parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sebire in the system of Valliappan and Laliberte to be able to prioritize data that might have sensitive information that needed to be transmitted. The motivation for doing so would have been to transmit data with the highest level of priority during any transmission window.
Regarding claim 26 Valliappan and Laliberte does not specifically disclose wherein the latency-sensitive traffic comprises uplink data, the method further comprising: starting, by the UE, sending the uplink data before the start of the measurement gap, wherein the transmission or reception of the latency-sensitive traffic comprises continuing the uplink transmission. However Sebire teaches,   (para. 24, “Measurement reports may, for example, be limited to measurements exceeding a predefined threshold or meeting other criteria, with the criteria being configured by radio resource control. In addition, as noted above, a reporting configuration may be used to indicate parameters to be included in the report. The 
Valliappan, Laliberte and Sebire are analogous because they pertain to the field of wireless communication and, more specifically, to transmission signal parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sebire in the system of Valliappan and Laliberte to be able to prioritize data that might have sensitive information that needed to be transmitted. The motivation for doing so would have been to transmit data with the highest level of priority during any transmission window.

Claim(s) 27 is rejected under 35 U.S.C. 103 as being unpatentable over Valliappan et al. (U.S. Pub. 20160095039) in view of Laliberte (U.S. Pub. 20190182734) further in view of Zhou et al. (U.S. Pub. 20200067678).
 claim 27 Valliappan and Laliberte does not specifically disclose, wherein the latency-sensitive traffic comprises downlink traffic, the method further comprising: prioritizing a Hybrid Automatic Repeat reQuest (HARQ) acknowledgement that corresponds to the downlink traffic, by transmitting the HARQ acknowledgement during the time period. However Zhou teaches, (para. 5, With the method of transmitting uplink HARQ feedbacks in the related art, the timeliness of sending the HARQ feedback of a subframe with low latency may be affected, thereby affecting delivery of low-latency service data and affecting user experience).  
Valliappan, Laliberte and Zhou are analogous because they pertain to the field of wireless communication and, more specifically, to transmission signal parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhou in the system of Valliappan and Laliberte to be able to prioritize the acknowledgements of sensitive data that needed to be transmitted. The motivation for doing so would have been to transmit the data with the highest level of priority.

Claim(s) 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Valliappan et al. (U.S. Pub. 20160095039) in view of Laliberte (U.S. Pub. 20190182734) further in view of Park et al. (U.S. Pub. 20190173553).
Regarding claim 28 Valliappan and Laliberte does not specifically disclose,wherein the latency-sensitive traffic comprises traffic received by the UE, the method further comprising: prioritizing an aperiodic Channel State Information (CSI) request that corresponds to the traffic, by transmitting the aperiodic CSI request during the time period. However Park teaches, (para. 235, When a UE needs to perform measurement and CSI calculation/reporting for (aperiodic) CSI resources which exceed capability related to the (aperiodic) CSI calculation/processing, the UE or a BS can give priority for the CSI calculation/reporting as follows).  
Valliappan, Laliberte and Park are analogous because they pertain to the field of wireless communication and, more specifically, to transmission signal parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in the system of Valliappan and Laliberte to be able to prioritize configuration information request that needed to be transmitted. The motivation for doing so would have been to transmit the data with the highest level of priority.
Regarding claim 29 Valliappan and Laliberte does not specifically disclose, wherein the latency-sensitive traffic comprises downlink traffic that is scheduled before the measurement gap, wherein the transmission or reception of the latency-sensitive traffic comprises reception of a downlink transmission during the time period. However Park teaches, (para. 95, a serving eNB and one or more cooperative eNBs are connected to a scheduler over a backbone network. The scheduler may receive channel information about the channel states between each UE and cooperative eNBs measured and fed back by the cooperative eNBs over the backbone network, and operate based on the channel information).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park in the system of Valliappan and Laliberte to be able to prioritize data that might have sensitive information that needed to be transmitted. The motivation for doing so would have been to transmit data with the highest level of priority.

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471


/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471